Opinion by
Judge Blatt,
The Commonwealth of Pennsylvania has appealed here from an order of the Court of Common Pleas of Schuylkill County. At argument, however, counsel for the parties agreed that the lower court erred and should be reversed and the matter remanded. They subsequently filed the following stipulation:
As Counsel for the parties in the above-captioned matter, we agree and stipulate as follows:
1. The Court of Common Pleas of Schuylkill County in its decision of October 30, 1978, committed an error of law in dismissing the Commonwealth of Pennsylvania’s Appeal from the decision of the Workmen’s Compensation Appeal Board.
2. The Commonwealth of Pennsylvania filed the instant appeal which raises the sole issue of whether the claimant met his burden of proof that the decedent’s death resulted from an occupational disease.
3. The parties hereby agree that the claimant did not meet his burden of proof under the Occupational Disease Act that the decedent’s death resulted from an occupational disease.
WHEREFORE, the parties agree that the decision of the Court of Common Pleas of *292Schuylkill County should he reversed and that this case should be remanded to the Workmen’s Compensation Appeal Board to give the claimant an opportunity to meet his burden of proof. We respectfully request that Tour Honorable Court adopt this Stipulation as its Order in this matter.
We shall therefore adopt the stipulation and remand this matter in accordance with the terms of the stipulation.
Order
And Now, this 1st day of April, 1980, upon consideration of the stipulation of the parties herein, the said stipulation is hereby approved; the order of the Court of Common Pleas of Schuylkill County is reversed, and this matter is remanded to the Workmen’s Compensation Appeal Board.
President Judge Bowman did not participate in the decision in this case.